Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Chiu (FR3036457A3).
Regarding claim 2, Chen teaches a semiconductor refrigeration and heating air conditioner, comprising
a body with an air outlet and air inlets (Figure 1, inlets 7 and outlet ending at 3); and further comprising 
a semiconductor refrigeration assembly mounted in the body and located in the air outlet (Figure 1, 9);
metallic conductive sheets connected with the semiconductor refrigeration assembly (Figure 3, 24);
a water tank mounted at the lower end inside the body (Figure 1, 17);
a cooling water receptacle surrounding the semiconductor refrigeration assembly and mounted to a heat generation end of the semiconductor refrigeration assembly (Figure 3, 14);
fan blades mounted in the body and adjacent to the air inlets (Figure 1, 10);
wherein the metallic conductive sheets face the air outlet (Figure 1, 9, Figure 3, 24. The sheets are three dimensional and a ray can be drawn from some point on the sheets to the outlets); and
the water tank is connected with the cooling water receptacle through a water pump assembly (Figure 1, 18, 13, 17).
Chen does not teach the claimed first moveable door is set at the lower end of the body adjacent to the water tank.
However, Chiu discloses a water tank, where a first moveable door is set at a lower end of the body adjacent to the water tank to allow for the drainage of the water tank (Figure 1, Figure 5: door 233).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a first moveable door in Chen in order to allow for the drainage of the water tank during periods of prolonged storage or disuse.
Regarding claim 3, Chen as modified teaches all of the limitations of claim 2, wherein 
the cooling water receptacle comprises a case, and the case of the receptacle is in direct contact with the heat generation end of the semiconductor refrigeration assembly (Figure 3, 14).
Chen does not disclose where the case of the receptacle is made from metal.
The Examiner takes Official Notice that it is old and well known that metals in general are efficient at transferring heat.
Applicant did not traverse this Official Notice in the response filed 05/19/2022 and therefore it is taken as Applicant admitted prior art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a metal as the material for the receptacle case in Chen in order to ensure efficient heat transfer.
Regarding claim 13, Chen as modified teaches all of the limitations of claim 2, wherein
wherein vertical wind direction guide plates and horizontal wind direction guide plates are mounted in turn from outside to inside at the air outlet (Figure 1, 3, every other plate can be considered a horizontal plate and the others vertical plates because each plate has a horizontal component and a vertical component. Furthermore, they are arranged both horizontally and vertically).
Regarding claim 20, Chen as modified teaches all of the limitations of claim 2, wherein
the semiconductor refrigeration assembly comprises a plurality of semiconductor refrigeration elements mounted at the upper end of the air outlet and on two sides of the air outlet (Figure 1, multiple instances of 9. Since each 9 has some thickness dimension, the dimensions projection onto the outlet can be split into two sides, thereby each 9 extends across two sides of the outlet), and the metallic conductive sheets are located in a space surrounded by the plurality of semiconductor refrigeration elements and are connected with the plurality of semiconductor refrigeration elements respectively (Figure 3, 25 on each side of 24).
Claims 1, 4, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Ruan (US20120169067), further in view of Chiu (FR3036457A3).
Regarding claim 1, Chen teaches a semiconductor refrigeration and heating air conditioner, comprising
a body with an air outlet and air inlets (Figure 1, inlets 7 and outlet ending at 3); and further comprising 
a semiconductor refrigeration assembly mounted in the body and located in the air outlet (Figure 1, 9);
metallic conductive sheets connected with the semiconductor refrigeration assembly (Figure 3, 24);
a water tank mounted at the lower end inside the body (Figure 1, 17);
a cooling water receptacle mounted at the lower end inside the body (Figure 3, 14, which in Figure 1, on the lowest 9, can be considered within the lowest end);
a heat dissipation assembly mounted in the cooling water receptacle (Figure 3, 14);
fan blades mounted in the body and close to the air inlets (Figure 1, 10);
wherein the metallic conductive sheets face the air outlet (Figure 1, 9, Figure 3, 24. The sheets are three dimensional and a ray can be drawn from some point on the sheets to the outlets); and the water tank is connected with the cooling water receptacle through a water pump assembly (Figure 1, 18, 13, 17).
Chen does not teach the wire connecting the heat dissipation assembly and the semiconductor refrigeration assembly.
However, Ruan discloses utilizing a controller which connects the fluid circulation assembly and the thermoelectric generator, i.e. the heat dissipation assembly and the semiconductor refrigeration assembly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a controller connected with the semiconductor refrigeration assembly and the heat dissipation assembly via wiring in order to more accurately control the heat transfer in the system. Such a construction would effectively connect the heat dissipation assembly and the semiconductor refrigeration assembly via a connection wire.
Chen does not teach the claimed first moveable door is set at the lower end of the body adjacent to the water tank.
However, Chiu discloses a water tank, where a first moveable door is set at a lower end of the body adjacent to the water tank to allow for the drainage of the water tank (Figure 1, Figure 5: door 233).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a first moveable door in Chen in order to allow for the drainage of the water tank during periods of prolonged storage or disuse.
Regarding claim 4, Chen as modified teaches all of the limitations of claim 1, wherein
wherein vertical wind direction guide plates and horizontal wind direction guide plates are mounted in turn from outside to inside at the air outlet (Figure 1, 3, every other plate can be considered a horizontal plate and the others vertical plates because each plate has a horizontal component and a vertical component. Furthermore, they are arranged both horizontally and vertically).
Regarding claim 11, Chen as modified teaches all of the limitations of claim 1, further comprising
a dew receptacle mounted under the metallic conductive sheets, wherein the dew receptacle is connected with the water tank through a return pipe (Figure 1, 12, 13).
Regarding claim 12, Chen as modified teaches all of the limitations of claim 1, wherein
the semiconductor refrigeration assembly comprises a plurality of semiconductor refrigeration elements mounted at the upper end of the air outlet and on two sides of the air outlet (Figure 1, multiple instances of 9. Since each 9 has some thickness dimension, the dimensions projection onto the outlet can be split into two sides, thereby each 9 extends across two sides of the outlet), and the metallic conductive sheets are located in a space surrounded by the plurality of semiconductor refrigeration elements and are connected with the plurality of semiconductor refrigeration elements respectively (Figure 3, 25 on each side of 24).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Ruan (US20120169067), further in view of Chiu (FR3036457A3), further in view of Nishimura (US20180274802).
Regarding claim 5, Chen as modified teaches all of the limitations of claim 4, but does not teach the particulars of claim 5.
However, Nishimura teaches places both a humidity sensor and a temperature sensor in the conditioned-air outlet (¶45,Figure 1, 85-85) in order to accurately control the outlet temperature (¶48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place a humidity sensor and a temperature sensor between the semiconductor refrigeration device and the outlet, i.e. and the horizontal guide plates, in order to provide a control system capable of more accurately controlling outlet temperature.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Ruan (US20120169067), further in view of Chiu (FR3036457A3), further in view of Song (US20170122604).
Regarding claim 7, Chen as modified teaches all of the limitations of claim 1, wherein
the air outlet is made in the front of the body (Figure 1, 3).
Chen as modified does not teach the particulars of the air inlets and fans.
However, Song discloses two air inlets made in two sides of the body (Figure 1, 7 and the multiple holes 12 on all three sides of 3) and there are two fan blades which are mounted on two sides of the body, wherein each fan blade faces one air inlet (Figure 1, 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the dual inlet and fan assembly as taught by Song in the system of Chen as modified in order to ensure even air intake and flow through the enclosure of Chen.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Ruan (US20120169067), further in view of Chiu (FR3036457A3), further in view of Song (US20170122604), further in view of McCleary (US5166530).
Regarding claim 8, Chen as modified teaches all of the limitations of claim 7, including a dust separating screen (Figure 1, 7).
Chen does not teach the particular filters utilized in claim 8.
However, McCleary discloses utilizing a dust screen (Figure 3, 69), a HEPA filter (Figure 3, 75), and an activated carbon filter (Figure 3, 73) in turn, where the activated carbon filter is aligned with the HEPA filter.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a filter stack over each inlet of Chen as modified in order to ensure that the delivered air is free of particulates and is of high quality.
 Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Chiu (FR3036457A3), further in view of Nishimura (US20180274802).
Regarding claim 14, Chen teaches all of the limitations of claim 13, but does not teach the particulars of claim 14.
However, Nishimura teaches places both a humidity sensor and a temperature sensor in the conditioned-air outlet (¶45,Figure 1, 85-85) in order to accurately control the outlet temperature (¶48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place a humidity sensor and a temperature sensor between the semiconductor refrigeration device and the outlet, i.e. and the horizontal guide plates, in order to provide a control system capable of more accurately controlling outlet temperature.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Chiu (FR3036457A3), further in view of Song (US20170122604).
Regarding claim 16, Chen teaches all of the limitations of claim 2, wherein
the air outlet is made in the front of the body (Figure 1, 3).
Chen as modified does not teach the particulars of the air inlets and fans.
However, Song discloses two air inlets made in two sides of the body (Figure 1, 7 and the multiple holes 12 on all three sides of 3) and there are two fan blades which are mounted on two sides of the body, wherein each fan blade faces one air inlet (Figure 1, 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the dual inlet and fan assembly as taught by Song in the system of Chen in order to ensure even air intake and flow through the enclosure of Chen.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833), in view of Chiu (FR3036457A3), further in view of Song (US20170122604), further in view of McCleary (US5166530).
Regarding claim 17, Chen as modified teaches all of the limitations of claim 16, including a dust separating screen (Figure 1, 7).
Chen does not teach the particular filters utilized in claim 17.
However, McCleary discloses utilizing a dust screen (Figure 3, 69), a HEPA filter (Figure 3, 75), and an activated carbon filter (Figure 3, 73) in turn, where the activated carbon filter is aligned with the HEPA filter.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a filter stack over each inlet of Chen in order to ensure that the delivered air is free of particulates and is of high quality.
Allowable Subject Matter
Claims 6, 9-10, 15, and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 05/19/2022 have been fully considered.
Applicant has argued that Chen does not disclose the first moveable door. However, Chen is not asserted to teach this feature and therefore the argument is moot.
Applicant has asserted that Chen and Ruan do not disclose the features listed on page 8, lines 2-5 of Applicant’s remarks. These features are not claimed. Therefore, the argument is moot.
Applicant has argued that Chen, Ruan, Nishimura, Song, and MCCleary do not disclose the first moveable door. It is not asserted herein that any of these references teach the first moveable door, and therefore the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763